Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 1 of 10 PageID 9




           Exhibit rr|r
   Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 2 of 10 PageID 10


@" cT Corporation                                                                           $ervice of Process
                                                                                            Transmittal
                                                                                            08/19/?{n0
                                                                                            CT Log Number 5381191?5
   TO!         Alana Klrby
               Love's Travel Stops and Country Stores, lnc.
               1ffi01 N PENNSYLVANIA AVE
               oxtAHoilA  crfi oK 73120-4108
   RE!         Prueesr Servud ln Florldn
   FOr:        Love'r Travel Stops    I   Cquntry Stores,    lnc, (0omestic State: OKI




   E   ac|.otlE   ln! gorrE   oF   LIFA! DEoElst rrgrrulD          3Y THt   titATurorT acll{T     oF TH   r &Iot l colllFlHT at FoLLot'*

   ?ttLE oF    lffflol{:                       Deborah Flickinger, Pltf; vs. Loves Travet $topc E (ountry 9torer, lnc,, etc., Dft"

   DOqUHrErlll tEEvrE
   GoU*r{r.clrtrY:                             Hone Specified
                                               Case # 20C1006356

   HAilURE oF      tcTloxr                     Fenonat lnjury - Failure tp llaintain Prernisec in a Safe Condition
   otl*Hot               lEnrlflt
                  FnoCEta ffAt                 C   T Corporation Syrtem, Plantation, FL

   [arE ailtHoun of silvlte                    By Frcoess Server on 0E/19/2(80         at 121]4
   irUESElctlOx ltfflE:                        Fl0rida
   t?pF*nAilcEortrfl8trErBUEr                  HoneSpeclfled
   {TTcnxETl$) rlExnER{tF                      None    Specifitd
   AEfloil Fstrr                               CT has retained the current       {q,   ftetaln Date; 0S119/t020, Spected furge Date;
                                               08/14lx0?0

                                               lmage   SOP

                                               Email   Nctification, $arah Glick       sarah. gtick8lmres.{orn

                                               Ennil Hotifi cation, Coree Sterenson Eoree.stsvtnson@twes. mm
                                               Email   Notification, Karolina Robe!"ts karol,ina.rsberts@twer.com
                                               Email   Natification, Alana Hirby       atana. kirbyt&lores. corn

                                               Enuil Notifi cation, Skye Balzer- Roam         skye,.   balzer-roarn@loves.com

   .AIOXEE                                     C   T Corporation Slntern
   tEDnEg8r                                    20S South     la$alte Slrcet
                                               Suite 814
                                               Chicago,1160604

   lbl qEfsalolrtr                             866-331 -?303
                                               f,entralTearEl @wotterrktrryrer, com




                                                                                            Pagelof        I/JD
                                                                                            lnformrtlm dlrylnpd on tfib trlnsnltlil Ir for   CT
                                                                                            Coporatlonl reord lieepilY purpaisr only ud lr prcvlded to
                                                                                            tht r€clFlent furqulc* rt{ercme, Ihlc informatlon doea not
                                                                                            csnitlqrte a trla[ opinlbn dt to th€ nlurc of Edton, the
                                                                                            amc$nt sf dtrlls€r, he rrsvrer date, or any lnfornntlon
                                                                                            sqnahed in Ute decilrtrglt5 themlelves, F+ciprF|t ii
                                                                                            reEpoffiible fqr interPr€ti;B sid docum€nG illd for tsljn$
                                                                                            ar{ftOrlrt6 dlm, sllnrtirHs on csftltled fnrll rdi*lpts
                                                                                            collflnn Fc€lp{ d pdcl(ile ilil$ nd conbenB,
             Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 3 of 10 PageID 11



                                                                                 '{S wolters Kluwer

                             FROCESS SERVER DELIVERY DETAILS




Date;                             Wed, Aug 19,2020

Serter Nlme;                      Warren Sua

locatlon:                         Hollywoad,   FL




Entity 5eflied                    LOVE,S TRAVEL STOPS   & COUNTRY STORES, INC,

Agent Neme                        CT CORPORATION SYSTEM


Case Number                   '   20cA006356 DIV    H



I   urisdiction                   FL
           Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 4 of 10 PageID 12



  Filing# lll5040l3 E-Filed 0B/l l/2020 01:36:24 PM


                                           IN THE CIRCUIT COURT FOR               H   ILL.SB-QF-OUO H COUNTY,          F   LORI   D A
                                                        CASE NO.       2bcA006356 olv. H
             DfEORAH I"LICK NCER

                                         Plainriff,




             l.ovE's TllAvEL               s1"OpS &
             COUNTIIY STOltgS. lNC,, n l"orcign
             corporrtion suthorizcd to du busin+sr
             iI   rhs 6rore       of Florids,
                                                                                                  Tlt\.,i[:                       .ob
                                         DcF:rtrhrtt
                                                                                                  DAI ,::                     s
                                                                                                  Stlll v'[Fl:                          UJS
             't'Hti s't'A]'f         0f ttt-o RtDA
                                                                              S   UiV Fr ?r,+S    lD #:                                 t3q.l
             .I.O1
                     AT,L AND SINCULAR TI.IE SI.IEfTIFFS            Of THE            31.ATE:

             l'Ot/ ARE COMIvIANDED'fO SERVE'fl{lS                    SUI\'ItulONS AND                 COrY OF THe CONPLAINT On PfTTTION
             tN TI'rlS .\C'l'lON Ol'{:                                                            ^

             DFiFIINDANT: LOr'$'$ Tltrtvlil. srol'S & e ouFlTRY s1'ollEs, lNc
                          RcBirte Icd A.*srtl: C'l C0rporutltn $y|lttat
                          1200 S, Pinu lslcnd tld., Flrntrll$fl lrL l3f I4



             E,\Cr,t tlEpENDAN',r lS REQUTRF-D 1'o SERvE wruTl-61,r OEF'EHSES'rO THE                                   COMtI,AINTOR PEl'11'lON
             lN Tl.tlS TCTION ONr

                                                       AT'TORN EY FOR P[AINTIFF
                                                       TONY CRIFIIITI:I, E$Q,
                                                       Tilrrr\"y, Oriffirh & Brcslcr, P,A"
                                                       29605 U.S" i9 NurLh, Stritc 2 l0
                                                       flcprwrisr. FL 33761
                                                       (7r7)   7S r -*8 r 7


             W    ITIl   Ii'"I   }O DAY,S AFTEI1 SIiRVICE OF TH.IS SUMMONS ON 1'I'IAT ONFENDAI'{T/RSSPONDIII'J'T.
             rjXCt"tJSlvC OF THF; DAv Of g[,RVICF., ANn TO FILE THn ORIGINAL OF THE.I]EFEN.sES wlTl'l TtlE
             cLERK OF ?}1 IS COURT [IT.HER BEFORIl, SI.R\TICE ON PLAINTIFF.S ATTO]INEV ON Ih.IMEDIATULY
             .fI,IEREAFTER. IF A DETENDANT/R,ESI}OI'{DENT FAII,5 TO DO SO, A DEFAULT WILL BE ENTE.IIED
                                  TI'IAT DEI:Ii:\D^N'T/RF.SNONDIih!"I FO]t 'TH6 REI-iEF DEMANT'ED IhI TFIE COM F'LAINT OR
             ^OAII.IST
             PETITION.

             WITNESS, fi41'HAND AND *EAL OF THIS COURT ON 8/1212024

                                                                                            PAT FRANK                                         fr
                                                                                            c            t:   B   ct                    R


                                                                                            Byr               \f/\,
                                                                                                        Dsputy Clerk




B/1y20?0 1;36 PM Electronically Filed: l',lillsborough County/lSth,ludlcial Circuit Fage I
Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 5 of 10 PageID 13




                             N     THX CTRCUTT COURTFOR HTLI.SBOROUGFI CCJT]NTY, FLORIDA

                                                      CA$E NO.




 DEBORAH fLICKINGI]R

                               Plailtiff,                                             SUIT FOR ITEGLICENCI
                                                                                      DEI\IANI} FOR truRY TR['\L


LO\TE'S TRAVEL STO?,$ &
COUNTf(Y $1'CIRll$, INC., u lorcigrr
cor-poriltion authul.iat<l lfJ dn hu.qiness
 in rhc nlare nl'Florida,

                               Dcfendant
                                                                                      -
                                                                     cglrPLAIHI       -
                               Plsinrifl, DEBO'RAl-l F-LTCKINCER-          sucs   fie Defendant, IOVE',$ TRAVEL $TOI'S &

 COUNTI1Y STORI'IS, lNC,, and nltcger as fttllotrsr

                                l.        That rhi.s is orr acrion lol danrageu thflt cxcscd TI{JRTY TI'IOUSAND

 (510.000) DOLLAR$. Ptainriff'was required to placc a valtrq of the c,lnim on rhe civil covB,r pagc.

 Pluinriff usErl             rhe   jurisdi*ional coult linrit on lhe covurpage. fitis affouil(tvs$.noi   infended to replnce


 rhe jrrry's vaiuation               of the casg. nor to provid* the anomey's undiscover$ble wot'k product,

                               Z.         Thut ur atl timss material ro thi$ Bction, the Ptaintiffi DEBORAH FLICKINCER,

 wts rnd is a residettt of                Pine    llar County, Floi'idn,

                               :].        That rt all tim,es rrralprial to this action, the Defendant, IOVE'S TRAVEL

 STOPS           & COUNTRY               S'|'O.RES, .tNC, lNC,,lvEs 0nd is a foreigu eor;roralion authorized   to da'hu$iness

 in the $tate oi'Flnrida, and lvas doing business and had an officc for the trilnsa$tion ol'its custonlary

 b u.c   i   ncs.s   in   I'l i llsho rciugh C   ounty, Fl ori da.
Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 6 of 10 PageID 14




                    4.       That tlu,:Defenclanl, LO\IE'S TRAVEL STOPS & COUNTRY STORES,

crwned, pperflted nr:cl rnuintuined u tru$],( stup gflrngs loeatcti s{ 8436 l''ord Avenut in Rlchmond I'iill,

GeoLgic.

                    5.       That at all rinres nlaterinl to (lrls nction, thc lle fentlant, LOVE'S TRAVEL

STOpS & COU]\iT.RY STCIKES, INC.. orvsd thc duly uf exercising rcasonahk; care in orvniugf operating

nnci mlrinraining   ihis tnrck stup gamge $nd furthcrnrore owed the dury of keeping its busincss prerr:risel

Itec of dangcruus rundi(iort$ which it kncrv or slroulcl luve kno'm wsre prcserrl aud tror obvious to irs

cusromelr cnd^ I'urrherrnorc, owed iho rtury of warning        ilt customs$ olclungeuous conditionr on its

pren:isos that it kneu,, or with the exercise of reusottnble uure should havrl known, uhout"

                    fr,      Thst all of rhe aforetnenrioned duties rvett owed      10   the Plaintiffl DEBORAH


t-   LtcKtNcjllR.

                    7.       Tlar on orsbort Angu$t, t9,20l9,thc Plaincifi,DEBORAH FLICKINGER u'as

a [usinpss inviiee on the prernises    of tbe Defentlaut,.LOVE'S TRAVET STOPS & COUNTRY

-STOR.ES, TNC..


                    8.       Thot on thc aforcmsntioned d*te, ttre PIaintiff, DEEORA,H FI"JCKINGER" *'as

a(    fic I,OVE'S TRAVEL       STOPS &. COTINTRY STORE$. INC. iocaied at 8436 Tord Aven'ue in

Richuorrd Hill, Georgia. She needsd toget herlirercpaired. lt.was rniuing thotdny' One of the

crnployees of thc Dc.fe.rrd*fit told her to pull her traotor trailer into th+ garage which she thcn ditl, .tt is

imporrnnr l0 notc thnt ths surface in this gnrngc is a qoncrete floor rvith a very shiny        filish to it,

Unbeknownsr ro tbe        llaioti{f, DEBORAH FLICKINCER,           due lo the   nin this ooncret$ floor   surfuce u'as


vgrlw6t, Therervere,nowanringconesuparrdagaiuun+mptoytcistheonclhslloldhertopullintothis

garage on this ruiny      dcy. She wa.s n$t   tokJ hr advuncc (hal rttc   floorwss rtippcry. As   ahc stcpped osr   of

her lrirtlur Lr'niler on lo the trsmsnt eqrf,ace *he stipped nncl l-elt seriously irrjuring hersctf'
Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 7 of 10 PageID 15




                      L            That the rforcnr€ntioned condition of heving a'wet, *hiny and slippery

gurage floorwhere rhe Pluintiffrvas told topnrk hsr tnrclor tril;l€re$n$tituted a dangetuus condition un

rhe pre mises      wlrich was l10t op€lr and obvious to a rotsrrnabty prudcnl pcrson tnd which was or should

have been ftrrolvn ts the Def'end{nt in [he exercisE oftensontble earg.

                      l0           Defendant, LOYE'S TRAVET STOPS & COUNTRY STOKES,.INC," brenchcd

its sf'oremcntioned duties to the Pl{intif'f in ihc ibltowing weys:

                                   (a)      by fhiling to adcqunrely rvnm the.Plairrti.ff of this dangtrous

condition whir:h existed on its ptemircs;

                                   (b)      by failing to *dequately maintaitr the area in which tho

Flrrintiff felll

                     '             (c)       by fuiling to prcrperly i.nspect the orea,

                                   (dl       by failing t0 post worninB cones or signs,or ts have proper mitinlcnritrcc

and iuspcction procedures in place so thar                   ftis   dnngcruus conditiort rvuuld     htvt   be+n cone,:tcd   prior   t'o


rhe   rinrr the Plaintiff      waf ked   througlr that arca; and

.                                  (e)      by telliug rhc Ptninriff ro pull her tractor trailr;r into thc lvct Eatsge

cnd nol wtrning herof dtc sinration"

                          t   t.   Thnt as o resulr   r.rf   thr aforementioned negligenca by rhc Defertdant,

LOVE'S TRAVEL STOPS A COUNTRY S]-ORES, INC., rhe PIAinTiff, DEBCIRA.t{ FLICKINGE,R,

susrained serious tnd ptnnanent injutier"

                          lZ"      |[hat as H praximate resull uf tltc srid scrious and permanent injuries, the

Plaintifi DEBORA H l"LlCKlNC[R,                   hus in the past and            rvill i n the future liu,ffer n!u$h rnentrl snd

physicnI pain and rufforing nnd furrher that th$ Plai:ltiffhss suffered in thc past *nd rvi[l sufJbr in rhe

furul.s th€ inabiliry ro,l,erd a normal life, and lhrl!rer, lhe Flainriff hus rrlto suftbred in thc past the lons of

earnings and wi ll suffer the loss of' furu|c car"ning                 c   apacity bccattse o[ tht perr]rsren t naturc of the stid
Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 8 of 10 PageID 16




injuries ond fr.rrlher, the Plairuiff h{6 bsefi requirod in the past andwill be lequired in dls future to spencl

lirrge sums of nrnrrey for remedisl modioal carE t$ frett said serious and permanent injuries.

                    WffEnEFORE,      thc Plaintifl. DEBORAFI FIICKIFICER, demands judgrnent agoinst

the Defe ndant, LOVE'S TIt TIVEL STOPS         e COUNTRY $TORES, INC., for nll danrages           to whieh she

is enrllled along   with the css(s of this action and prejudgm€nt intsrest on liquidated damages and

denrands a lrial by jury rrn all issues.



                                    TANNEY, CRIFFITH & BRESLER, F.A
                                    Artsmeys for Plaintiff
                                    29605 U.S, I 9 North, Suite 2l 0
                                    Clearwater, FL 31761
                                    (?27) 7Sr-88t7
                                    SFNNo, 00659921
                                    Fl*. Bar No. 06?9073
                                    SFRVICE DESICNATIONS:
                                    Prirrmry; tg@tanneygriffithlalv,cqfir
                                    $e+undnry: stncy@tnnneyg"lffith larv.cont

                                    Fy:    /rll"onvfirifT'rtll-




                        {.
Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 9 of 10 PageID 17




                      IN THE CI:RCIJ]T COLITIT FOR HILLSBOROUfiI{ COUNTY, FLORIDA
                                          CASENO




DliB ORAT'I FLICK tNC F,R

                       Flsintifl



LOVE'S TRAVEL STOPS &
COUNTRY STOI{ES, [NC., a tbreig'n
corporation uuthorized to elo business
in the rtatc of Floridir,

                       Def'endant




                                REOUBS.L. FOR PRODUCTTON OF ,pCI_C-UMENTg


                COlvl.ES NC)W, rhe Plnintitl, DEBRA BODDEN, by and through her undersigned atlorneys,

TAI.NEY, CRjFFITH &. BRESLER" P,A,, snd                      rsquersts, pur$lrslrr to 1.350, rvithin   forfy-five {45) days

after.servlce heleof, {hs.Dei'endant, LOVE'$ TRAVEI. STOFS                      & CCIUN.TRY STORES' lNC"'              to


prorluoe Rnd permit couhrel lirr Plajnlill'm inspect md copy the r*o$uftrsrlls requwtod hetein ar the

9l'fir;cr of TANNEY, G,R:FFITH & EIIESLER, P,A., 29605 U.E. l9 N,,,Suitc 210, Clcanvttcr, FL

3J75    I   :




                l.     Defend*nt ls requesred to ploduce coplar ofany nnd all photographs laken at ths soene

of the incids.nt describetl in rhu Cornplairrt wlrieh do or might reveal mark$, datnagg or conditions which

no longsr sxisl at said scene or which prob*bly no longer exist. gt ,silid $cfile on the dalc of the filing                 ol

this   requestr.


                2"     Flaase prrrr,ide   e   irch and every in*uranc€ 0Brecnlent or policy under which the insurar

rnay be liatrle ro pnynll      orptrt oft jutlgenrent       enterett in this aitiorr or io reilnbursc DqFEnrlant for

pryrnfilt$ rnilde to sflti$fy a jud8,orn0nl iil this actiott'
Case 8:20-cv-02212 Document 1-1 Filed 09/18/20 Page 10 of 10 PageID 18




          3.       Pluasb provide   r copy of   arry arrd   all polic.ies of insurailce of any kind or nature which

 wuulci provide bsnefit-s ro the lttei$tifftry reason of insidpnts described in rhe Conrplaint, including thc

 drclanrlion pagel.

          4.       Ctrpy af any sta!$rnentr you rflrry hsve irr your'1ro*sersion which rhe Plrinlifl-nrdy h'*v€

 nrade [u ar]yone concdrning the inc,itleut uf August 19, 2019.

          5.       Plenrr provide u topy ofthe video suneillance and/or digiurl mcdin for nor aniy

 drc incideni irr qucsiion, but also a oopy crf thc vidco *urveiHance srd/rrr cligitnl nredia for orrv [our afi.cr'

 $ris incide.nt end 48 holrr'E prior to this incident.

          6.       Pleose pr:ovide a copy   of any floor plzur rhal depicts rhe layout of    the. prcrniser where tha


 incidenr occurrcd thar is ihe sub.lecl of this conrplainr.

          I I{EREBY CERTII"Y t}at a hte and corrsct copy olthe abovs hrs besrr su\rcd on tfie Dcfendanl

 together s,ilh lhe Cornpluint in this mfltter.

                                              TANNEY, CRIfFITI.I & BRF,$LER, P.A.
                                              Adorncys for Plain riFf
                                              ?9605 U,S. | 9 Nolth, Suirc 210
                                              Clearwitler. FL 33761
                                              (727) 7flr-88 r ?
                                              SPNNo.006599?l
                                              Fla Far No.       06290?3

                                              $ERVtCE DESIGNAI"IOI,ISI
                                              Frir:innry: rg@mrur rygri lti thl aw.c onr
                                              Seconclary; stacy@tannoygiffi thlav,cotn

                                              $y : lsl Tonrr GtilT'lth
                                                 TONY CR.lFFlrH, E$Q.
